Citation Nr: 1144843	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), paranoia, anger, mood swings, nervousness, and pulling hair out of arms.  

2.  Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.

4.  Entitlement to service connection for headaches, to include as due to herbicide exposure.

5.  Entitlement to service connection for tingling and numbness of the extremities, to include as due to herbicide exposure.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for a lumbar spine disorder, claimed as low back pain.

9.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

10.  Entitlement to service connection for a genitourinary disorder, to include as due to herbicide exposure.

11.  Entitlement to service connection for gastrointestinal disorder, to include as due to herbicide exposure.

12.  Entitlement to service connection for an upper respiratory disorder, to include as due to herbicide exposure.

13.  Entitlement to service connection for frequent nosebleeds and bruising, to include as due to herbicide exposure.

14.  Entitlement to a total disability rating of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in May 2011.  The hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for diabetes mellitus type 2, entitlement to service connection for a skin disorder, entitlement to service connection for a headache disorder, entitlement to service connection for tingling and numbness, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

An application to reopen claims of service connection for a pulmonary disorder, previously claimed as chronic obstructive pulmonary disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's pre-existing hearing loss did not increase in severity during service.

2.  Tinnitus did not onset in service and is not causally related to service.  

3.  A chronic lumbar spine disorder did not onset in service and is not causally related to service.  

4.  Erectile dysfunction did not onset in service and is not causally related to service.  

5.  The Veteran does not have a service-connectable genitourinary disorder.  

6.  A chronic gastrointestinal disorder did not onset in service and is not causally related to service.  

7.  A chronic upper respiratory disorder did not onset in service and is not causally related to service.  

8.  The Veteran does not have a service-connectable disability manifested by frequent nosebleeds or bruising.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection for a genitourinary disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  The criteria for service connection for an upper respiratory disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  The criteria for service connection for frequent nosebleeds and bruising have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided the appellant pre-adjudication notice by letters dated in May 2008, June 2008, and September 2008.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA afforded the Veteran an examination to determine the nature and severity of the reported hearing loss and tinnitus, and the Board finds the examination is adequate for adjudicative purposes:  the examiner reviewed the claims file, elicited a medical history, and provided an explanation for why she was unable to render an opinion.   

While no examination was provided for the claims of service connection for a lumbar spine disorder, erectile dysfunction, a genitourinary disorder, a gastrointestinal disorder, an upper respiratory disorder, or nosebleeds and bruising, none is required in this case.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c) (4).  The probative evidence does not establish that the Veteran experienced symptoms associated with the current gastrointestinal, genitourinary,  upper respiratory symptoms, or nosebleeds and bruising during service or suggest that the claimed lumbar, genitourinary, gastrointestinal, or upper respiratory disorder, or nosebleeds and bruising may be associated with service (either through competent lay or medical evidence).  In sum, the Board finds the evidence is adequate to decide the claims at this time.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

An alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Under another alternative, the claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

All lay and medical evidence has been considered.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hearing Loss 

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).

The August 1966 entrance examination reveals a history of hearing loss.  Audiometric testing was conducted, and the results reported.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.  The Veteran had puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15(25)
10(20)
15(25)
45(50)
LEFT
25(40)
20(30)
15(25)
25(35)
25(30)

Based on examination, the Veteran was assessed with defective hearing.  The subsequent service treatment records do not reveal any findings or complaints of hearing loss.  The August 1969 separation examination also does not reveal any findings or histories of hearing loss, and the reported puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
NT
10
LEFT
5
0
0
NT
20

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Board acknowledges that the Veteran contends that his hearing loss onset during service.  However, the evidence of record clearly indicates that the Veteran had hearing loss prior to entering service in August 1966.  Consequently, the Veteran is not considered sound at entry with respect to his hearing.

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different from the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Post-service records indicate that the Veteran currently has hearing loss.  The records include a statement from a private physician in November 2009, in which the physician reported that the Veteran's hearing loss had been present since episodes of acoustic trauma in 1967 and 1968.  

After review of the evidence, the Board finds service connection is not warranted for aggravation of bilateral hearing loss.  The service treatment records and separation examination record reflect no histories or findings suggestive of aggravation, and the Board finds the evidence does not suggest that the Veteran's hearing loss was permanently aggravated by service.  The Board acknowledges the Veteran's contention that his current bilateral hearing loss is related to service.  He has not provided any evidence in support of that contention, however, to include a symptomatic history explaining specifically how his hearing loss permanently worsened during and after service and, as a layperson, he is not otherwise competent to suggest a link between service and his hearing loss.  See 38 C.F.R. § 3.159(a) (2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board further acknowledges that a private physician has opined that the Veteran's hearing loss onset in service.  This opinion was based on the Veteran's history of hearing loss that onset in service, however, and based on the contradictory evidence that hearing loss preexisted service, the Board finds the opinion is not probative evidence of aggravation or an in-service onset.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427  (2006) (the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).

In short, the preponderance of the evidence of record is against a finding that the Veteran's hearing loss, which was noted at entrance into service, underwent any increase in severity during service.  Hence, the analysis stops and the Veteran's appeal as to this issue must be denied.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The service treatment and examination records reflect no findings or histories suggestive of tinnitus.  Post-service audio logical records dating in April 1993, April 1994, March 1996, and January 1997 indicate that the Veteran did not report a history of severe or constant ringing, even though he was asked about its existence.  These records do reflect the Veteran's histories of noise exposure from power tools/mowers, hunting, and military service, and, in April 1993, a negative history as to working in a noisy job prior to Ralph Wilson Plastics.  

An August 2008 VA examination record reflects the Veteran's history of bilateral "cricket" tinnitus since 1968.  He denied civilian occupational noise exposure and/or recreational noise exposure.  The examiner noted that there were no complaints of tinnitus in the claims file.  She determined that it was impossible to determine without speculation whether the tinnitus is related to noise exposure.  In November 2009, a private physician submitted a statement in which he opined that the Veteran's tinnitus had been present since episodes of acoustic trauma in Vietnam in 1967 and 1968.  

After review of the evidence, the Board finds service connection is not warranted for tinnitus because, although the Veteran competently and credibly reports in-service noise exposure, the evidence does not probatively suggest that the currently diagnosed tinnitus onset in service or is causally related to service, to include any noise exposure therein.  Initially, the evidence does not suggest that tinnitus onset in service or existed continuously since service.  The service and treatment and examination records are silent as to any complaints suggestive of tinnitus and the earliest history of tinnitus dates more than 37 years after separation.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Veteran has reported that the tinnitus onset during service.  Although the Veteran is competent to report the existence of symptoms of tinnitus from service to the present, the Board finds this history is not credible, and thus not probative, in light of the evidence of lapse in symptoms, specifically, the failure to report any tinnitus when asked during multiple audiological examinations in the 1990s.  See 38 C.F.R. § 3.159(a) (2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Thus, the Board finds that the Veteran did not have chronic or persistent symptoms suggestive of tinnitus during or continuously since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Additionally, the record does not contain any probative evidence linking the Veteran's tinnitus to service, to include any noise exposure therein.  Although a private physician has opined that the Veteran's tinnitus is related to service, this opinion is based solely on the Veteran's history of tinnitus during and since service, however, and because the Board finds the Veteran's history is not credible, the opinion lacks probative value.  See Kowalski, supra; Coburn, supra.  

The VA examiner did not provide a definitive opinion as to whether the Veteran's tinnitus is related to service, but indicated that it would be speculative to relate the tinnitus to service because the medical record was absent any complaint of tinnitus prior to the examination.  Based on the lack of probative evidence of tinnitus prior to at least 1997, and the evidence of noise exposure during and after service, the Board agrees that a probative opinion would be speculative and notes that service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102; see also Slater v. Principi, 4 Vet. App. 43 (1993).  In sum, the Board finds the probative evidence does not suggest that tinnitus onset in service or is causally related to service.  Thus, service connection is not warranted for tinnitus, and the claim must be denied.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine 

The Veteran contends that his lumbar spine disorder onset after he was kicked in the sacral area during basic training, resulting in a fractured tailbone, or that it was caused by picking up heavy boxes of ammunition during service.  The service treatment and examination records do not reflect any findings or histories suggestive of a lumbar spine disorder, and the August 1969 separation examination record reflects normal clinical findings for the spine and a negative history as to recurrent back pain.  

Post-service medical records reflect the Veteran's negative history as to past back injuries or general medical issues and findings of "ok" spine in November 1969 and March 1972.  July and August 1994 medical records reflect the Veteran's history of low back pain.  He was initially assessed with chronic lumbosacral strain, but after examination and review of X-ray images, he was assessed with spondylolisthesis of L5 and S1, which the examiner reported resulted from "long-term low back stress from heavy lifting."  An October 1995 private treatment record reflects the Veteran's history of back pain again.  No diagnosis was rendered pertaining to the back.  In September 2008, the Veteran presented for treatment with a complaint of back pain since a motor vehicle accident.  After examination, the Veteran was assessed with lumbar strain.  Subsequent September 2008 medical records reflect continued histories of back pain due to the motor vehicle accident, and X-ray imaging showed mild degenerative changes of the lumbar spine and Grade 1 spondylolisthesis of L5 on S1 with disc narrowing which was probably long-standing.  In a November 2009 statement, a private physician reported that the Veteran's lumbar spine pain began after being kicked n the sacral area in basic training.  

After review of the evidence, the Board finds service connection is not warranted for a lumbar spine disorder because the evidence does not probatively suggest that the currently diagnosed lumbar spine disorder onset in service or is causally related to service, to include any incident therein.  Initially, the evidence does not suggest that a chronic lumbar spine disorder onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of a lumbar spine disorder or injury, and the initial histories and findings suggestive of a lumbar spine disorder date approximately 25 years after the Veteran's separation from service.  See Mense, supra.  The Veteran has reported that his lumbar spine disorder onset during his service as a result of an injury in Basic Training or heavy lifting.  Although the Veteran is competent to report this history, the Board finds the history is not credible, and thus, is not probative, because the history is contradicted by the record; specifically, the Board finds it is contradicted by the negative history as to recurrent back pain at separation, the negative histories as to back injury or medical history in November 1969 and March 1972, the absence of medical evidence suggestive of a fractured coccyx, and the absence of a history of a long-standing symptoms affecting the lumbar spine until October 2007, though the record includes medical records dating from 1969 forward.  In sum, the Board finds medical evidence corroborating the Veteran's assertions regarding lumbar spine symptoms since service is absent from records where it should have been recorded.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  Thus, the Board finds that the Veteran did not have chronic or persistent symptoms suggestive of lumbar spine disorder during or continuously since service.  See Madden, 125 F.3d at1481; Rucker, 10 Vet. App. at 73; Harvey, 6 Vet. App. at 394.

Additionally, the record does not contain any probative evidence linking the Veteran's lumbar spine disorder to service, to include any incident therein.  The Board acknowledges that a private physician has opined that the Veteran's lumbar spine pain onset during service.  This opinion is based solely on the Veteran's history of injury and pain during and since service, however, and because the Board finds the Veteran's history is not credible, the opinion lacks probative value.  See Kowalski, supra; Coburn, supra.  The Board also acknowledges that the record includes a medical finding that the Veteran's spondylolisthesis resulted from "long-term low back stress from heavy lifting."  Although the Veteran has contended that he performed heavy lifting during service, based on the absence of probative evidence of low back problems during service, the intermittent nature of the lifting during service, the length of time between service and the initial finding of spondylolithesis, and the evidence of regular heavy lifting in the interim, the Board finds it would be speculative to attribute the spondylolisthesis to any lifting in service.  As noted above, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  See also Slater, supra.  Thus, in the absence of probative evidence suggesting that the lumbar spine disorder is related to service (either through date of onset or causation), service connection is not warranted, and the claim is denied.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The service treatment and examination records do not reflect any findings or histories suggestive of erectile dysfunction, and the August 1969 separation examination record reflects normal clinical findings and no history suggestive of erectile dysfunction.  A September 2009 VA Agent Orange registry record reflects the Veteran's history of erectile dysfunction.  A diagnosis was not rendered, and the examiner determined the Veteran did not have any disabilities related to Agent Orange.  An October 2010 VA treatment record reflects an assessment of erectile dysfunction.  The record indicates that the Veteran's testosterone should be checked. 

After review of the evidence, the Board finds service connection is not warranted for erectile dysfunction because the evidence does not probatively suggest that the erectile dysfunction onset in service or is causally related to service, to include any herbicide exposure therein.  Initially, the Board notes that the evidence does not suggest that erectile dysfunction onset in service or existed continuously since service.  The service and treatment and examination records are silent as to any complaints suggestive of erectile dysfunction and the earliest history dates approximately 38 years after separation.  See Mense, supra.  Furthermore, although the Veteran is competent to report the existence of symptoms suggestive of erectile dysfunction from service to the present, he has not done so.  

The record also does not contain any probative evidence linking the Veteran's erectile dysfunction to service.  The Veteran contends that his erectile dysfunction is due to Agent Orange exposure.  The evidence documents that the Veteran served in Vietnam and, as such, is presumed to have been exposed to Agent Orange during service.  Erectile dysfunction is not one of the disabilities for which service connection is presumed based on herbicide exposure, however, and there is otherwise no competent evidence suggesting a link between the reported Agent Orange exposure and the currently diagnosed disorder.  See 38 C.F.R. § 3.309.  The Veteran contends that such a link exists, but he has not provided any medical studies or statements in support of this contention, however, and as a layperson, he is not competent to make this contention.  Thus, service connection is not warranted based on the reported exposure to Agent Orange.

In sum, the Board finds the probative evidence does not suggest that erectile dysfunction onset in service or is causally related to service.  Consequently, service connection is not warranted, and the claim is denied.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Genitourinary Disorder

The service treatment and examination records do not reflect any findings or histories suggestive of a genitourinary disorder, and the August 1969 separation examination record reflects normal clinical findings and negative histories as to "frequent or painful urination" or "kidney stone or blood in urine."  Post-service medical records reflect the Veteran's negative history as to urinary difficulties or general medical issues in November 1969 and March 1972.  
  
A September 2009 VA Agent Orange registry record reflects the Veteran's history of urinary hesitancy, post-void dribbling, urinary frequency, dysuria, and nocturia.  Examination revealed that the prostate was boggy without masses or nodules.  A diagnosis was not rendered, and the examiner determined the Veteran did not have any disabilities related to Agent Orange.  

After review of the evidence, the Board finds service connection is not warranted for a genitourinary disorder.  Initially, the Board notes that the record does not document a diagnosed genitourinary disorder.  Although the Veteran has competently reported having urinary symptoms, such as frequency and hesitancy, except in circumstances not present here, service connection will not be granted for these symptoms alone.  Instead, there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence is absent any diagnosed disorder.  The Veteran has reported that his private physician has informed him that his prostate is hypertrophied.  The medical evidence, to include the medical records associated with the private physician, do not reflect any diagnoses, however, and based on the absence of a history of a contemporaneous (or recent) diagnosis or corroborative medical findings, the Board finds the Veteran's history is not competent evidence of a current diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Even assuming the Veteran does have a diagnosed condition, namely benign prostatic hypertrophy, however, service connection would still not be warranted because the probative evidence does not suggest that a chronic genitourinary disorder onset in service or is causally related to service, to include any herbicide exposure therein.  Initially, the Board notes that the evidence does not suggest that a genitourinary disorder onset in service or existed continuously since service.  The service and treatment and examination records are silent as to any complaints suggestive of a genitourinary disorder and the earliest history dates approximately 38 years after separation.  See Mense, supra.  Furthermore, although the Veteran is competent to report the existence of symptoms suggestive of a genitourinary disorder from service to the present, he has not done so.  

The record also does not contain any probative evidence linking the Veteran's genitourinary disorder to service.  The Veteran contends that his genitourinary disorder is due to Agent Orange exposure, and the evidence documents that the Veteran served in Vietnam and, as such, is presumed to have been exposed to Agent Orange during service.  With the exception of prostate cancer, which is neither claimed nor shown by the record, genitourinary disorders are not disabilities for which service connection is presumed based on herbicide exposure, however, and there is otherwise no competent evidence suggesting a link between the reported Agent Orange exposure and the currently diagnosed disorder.  See 38 C.F.R. § 3.309.  The Veteran contends that such a link exists.  He has not provided any medical studies or statements in support of this contention, however, and as a layperson, he is not competent to make this contention.  Thus, service connection is not warranted based on the reported exposure to Agent Orange.

In sum, the Board finds the probative evidence does not suggest that a genitourinary disorder in service or is causally related to service.  Consequently, service connection is not warranted, and the claim is denied.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Disorder

The service treatment and examination records do not reflect any findings or histories suggestive of a chronic gastrointestinal disorder.  The Board acknowledges that a December 1967 service treatment record reflects a history of vomiting.  The record indicate that the vomiting was a reaction to a shot, however, and based on the absence of a history of persistent vomiting or any other gastrointestinal symptom, the Board finds the December 1967 treatment record does not suggest the existence of a gastrointestinal abnormality.  The August 1969 separation examination record reflects normal clinical findings and negative histories of symptoms suggestive of a gastrointestinal disorder such as recurrent indigestion or "stomach, liver, or intestinal trouble."   

Post-service medical records reflect the Veteran's negative history as to hernia or general medical issues and findings of no hernia in November 1969 and March 1972.  The post-service records document no notations suggestive of a gastrointestinal disorder until September 1983, when the Veteran was provided a refill of Tagemet.  July 1994 private treatment records reflect the Veteran's history that his hiatal hernia had been bothering him.  He indicated that he had been lifting a lot, which he believed had aggravated the hiatal hernia.  The Veteran was diagnosed with hiatal hernia, esophagitis, and duodinitis, and abdominal muscle strain and advised to avoid stressful activities which cause strain of the abdominal muscles and worsening of the hiatal hernia, such as heavy lifting, pushing, pulling, or carrying.  A March 2004 treatment record reflects an assessment of gastroesophageal reflex disease (GERD).  Subsequent records reflect findings and treatment for GERD.  

After review of the evidence, the Board finds service connection is not warranted for a gastrointestinal disorder because the evidence does not probatively suggest that either diagnosed gastrointestinal disorders, namely hiatal hernia and GERD, onset in service or is causally related to service.  Initially, the Board notes that the evidence does not suggest that a chronic gastrointestinal disorder onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of a gastrointestinal disorder, and the initial notation suggestive of a chronic gastrointestinal disorder date approximately 24 years after the Veteran's separation from service.  See Mense, supra.  The Veteran has reported that the gastrointestinal disorder onset during his service; although the Veteran is competent to report this history, the Board finds the history is not credible, and thus, is not probative, because the history is contradicted by the record, specifically, the negative history as to indigestion or stomach or intestinal problems at separation, the negative histories as to medical history in November 1969 and March 1972, and the absence of a history of a long-standing symptoms until October 2007, though the record includes medical records dating from 1969 forward.  In sum, the Board finds medical evidence corroborating the Veteran's assertions regarding gastrointestinal symptoms since service is absent from records where it should have been recorded.  Kahana, supra.  Thus, the Board finds that the Veteran did not have chronic or persistent symptoms suggestive of a gastrointestinal disorder during or continuously since service.  See Madden, 125 F.3d at1481; Rucker, 10 Vet. App. at 73; Harvey, 6 Vet. App. at 394.

Additionally, the record does not contain any probative evidence linking the Veteran's gastrointestinal disorder to service, to include any incident therein.  While the Veteran contends that the hiatal hernia results from heavy lifting in service, the medical evidence of record suggest that heavy lifting can cause a hiatal hernia, and the Veteran is competent to report that he performed heavy lifting during service, based on the absence of probative evidence of gastrointestinal problems during service, the intermittent nature of the lifting during service (as reported by the Veteran), the length of time between service and the initial finding suggestive of hiatal hernia (the prescription of Tagemet), and the evidence of regular heavy lifting in the interim, the Board finds it would be speculative to attribute the spondylolisthesis to any lifting in service.  As noted above, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102; see also Slater, supra.  

The Veteran contends that his erectile dysfunction is due to Agent Orange exposure.  The evidence documents that the Veteran served in Vietnam and, as such, is presumed to have been exposed to Agent Orange during service.  The diagnosed gastrointestinal disorders are not disabilities for which service connection is presumed based on herbicide exposure, however, and there is otherwise no competent evidence suggesting a link between the reported Agent Orange exposure and the diagnosed disorders.  See 38 C.F.R. § 3.309.  The Veteran contends that such a link exists.  He has not provided any medical studies or statements in support of this contention, however, and as a layperson, he is not competent to make this contention.  Thus, service connection is not warranted based on the reported exposure to Agent Orange.

Thus, in the absence of probative evidence suggesting that the gastrointestinal disorder is related to service, service connection is not warranted and the claim is denied.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upper Respiratory Disorder

The service treatment and examination records do not reflect any findings or histories suggestive of a chronic upper respiratory disorder, and the August 1969 separation examination record reflects normal clinical findings and negative histories of symptoms suggestive of an upper respiratory disorder such as hay fever or sinusitis.  Post-service medical records reflect the Veteran's negative history as to hay fever or shortness of breath or general medical issues in November 1969 and March 1972.  In October 1977, the Veteran presented for treatment with a two-week history of sneezing and chest pain.  After examination, the Veteran was provided medications, including a sample medication for his nasal membrane.  In September 1983, the Veteran was treated for bulging left tympanic membrane and auditory canal.  He was prescribed 20 pills of Entex at that time.  In May 1988, the Veteran presented for treatment with a history of sinus headache and congestion.  He denied sore throat, cough, or drainage into the throat.  He was prescribed medications including Keftab and diagnosed with acute sinusitis/allergic rhinitis.  In July 1988, the Veteran reported a history of a swollen gland since eating spicy food.  After examination, the Veteran was prescribed Seldane.  Subsequent treatment records reflect prescriptions of Seldane and, from January 2000 forward, diagnoses of allergic rhinitis.  

After review of the evidence, the Board finds service connection is not warranted for an upper respiratory disorder, diagnosed as allergic rhinitis, because the evidence does not probatively suggest that the allergic rhinitis onset in service or is causally related to service.  Initially, the Board notes that the evidence does not suggest that allergic rhinitis onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of allergic rhinitis, and the initial evidence possibly suggestive of allergic rhinitis dates in 1988, approximately 19 years after the Veteran's separation from service.  See Mense, supra.  The Board acknowledges that the Veteran has reported that his allergic rhinitis onset during his service.  Although the Veteran is competent to report this history, the Board finds the history is not credible, and thus, is not probative, because the history is contradicted by the record: specifically, the negative history as to hay fever or sinusitis at separation, the negative histories as to medical history in November 1969 and March 1972, and the absence of a history of a long-standing symptoms until October 2007, though the record includes medical records dating from 1969 forward.  In sum, the Board finds medical evidence corroborating the Veteran's assertions regarding symptoms since service is absent from records where it should have been recorded.  Kahana, supra.  Thus, the Board finds that the Veteran did not have chronic or persistent symptoms suggestive of allergic rhinitis during or continuously since service.  See Madden, 125 F.3d at1481; Rucker, 10 Vet. App. at 73; Harvey, 6 Vet. App. at 394.

Additionally, the record does not contain any probative evidence linking the allergic rhinitis to service, to include any incident therein.  The Veteran contends that his erectile dysfunction is due to Agent Orange exposure.  The evidence documents that the Veteran served in Vietnam and, as such, is presumed to have been exposed to Agent Orange during service.  Allergic rhinitis is not a disability for which service connection is presumed based on herbicide exposure, however, and there is otherwise no competent evidence suggesting a link between the reported Agent Orange exposure and the diagnosed disorders.  See 38 C.F.R. § 3.309.  The Veteran contends that such a link exists but has not provided any medical studies or statements in support of this contention, however, and as a layperson, he is not competent to make this contention.  Thus, service connection is not warranted based on the reported exposure to Agent Orange.

Thus, in the absence of probative evidence suggesting that the allergic rhinitis is related to service (either through date of onset or causation), service connection is not warranted and the claim is denied.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Frequent Nosebleeds and Bruising

The Veteran contends that he had frequent nosebleeds and bruising as a result of in-service asbestos exposure.  In September 2009, a private physician reported that the Veteran's nosebleeds may be related to hypertension.  

After review of the evidence, the Board finds service connection is not warranted because there is no probative evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran has competently reported having nosebleeds and bruising, except in circumstances not present here, service connection will not be granted for these symptoms alone.  Sanchez-Benitez, 13 Vet. App. at 285.  Thus, due to the absence of probative evidence of a current disability, the claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for erectile dysfunction is denied.

Service connection for a genitourinary disorder is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for allergies is denied.  

Service connection for an upper respiratory disorder is denied.  

Service connection for frequent nosebleeds and bruising is denied.  


REMAND

Further development is needed on the claim of service connection for an acquired psychiatric disorder.  Specially, another examination is needed to clarify whether the Veteran has PTSD, or any other psychiatric disability, which onset in service or is causally related to service, to include service in Vietnam.  See 38 U.S.C.A. § 5103A (d).  

Further development is needed on the claim of service connection for diabetes.  The Veteran and his spouse have testified, to include at the May 2011 Board hearing, that testing has revealed blood sugar levels so elevated as to suggest diabetes.  Although it appears that the Veteran and his spouse possibly used the wrong standard in making this determination (i.e. the standard used in fasting plasma glucose (FPG) testing), the Board finds the testimony warrants an examination to determine whether the Veteran has diabetes.  See 38 U.S.C.A. § 5103A (d).  

Further development is needed on the claim of service connection for a skin disorder.  The Veteran has reported that he has had a foot rash/fungal infection since service.  The September 2009 Agent Orange Registry report documents a diagnosis of onychomycosis.  Based on the evidence of a current diagnosis and the Veteran's history of symptoms since service, the Board finds an examination is warranted.  See 38 U.S.C.A. § 5103A (d).  

Further development is needed on the claim of service connection for headaches.  Specifically, based on the history of headaches in June and December 1967 and August 1969 and the Veteran's history of headaches since service, the Board finds an examination is warranted.  See 38 U.S.C.A. § 5103A (d).  

Further development is needed on the claim of service connection for tingling and numbness in the extremities.  In September 2009, a private physician submitted a statement reporting that the Veteran had peripheral polyneuritis which was "most likely due to" Agent Orange.  The physician does not provide any rationale for his opinion, however, and he does not provide any copies of treatment records supporting his diagnosis or opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the Board notes that VA treatment records do not corroborate the diagnosis or the reported numbness.  Thus, the Board finds an examination is needed to determine if the Veteran has a chronic disorder manifested by tingling and numbness and, if so, whether it is related to service.  See 38 U.S.C.A. § 5103A (d).  

Because the claim of entitlement to TDIU is inextricably intertwined with the issues of service connection being remanded herein, it is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the claim of service connection for a psychiatric disorder.  

2.  Obtain all outstanding VA treatment records.  

3.  Ask the Veteran about the existence of any outstanding non-VA (e.g. private, Social Security, or Vet Center) treatment records, and request all reported treatment records.  

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner for review.  Prior to the examination, the AMC/RO must specify for the examiner whether the appellant served in a combat area and what non-combat area stressor or stressors it has determined are established by the record, and the examiner must be instructed which of those events may be considered for the purpose of determining whether the appellant was exposed to a stressor in service. 

If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, onset in, was aggravated by, or was caused by service.   

A rationale for any opinion expressed should be provided.  

5.  Schedule the Veteran for an examination to determine whether he has diabetes mellitus type 2 or any other disorder manifested by erratic blood sugar levels.  The examiner should review the claims file.  All appropriate testing should be conducted.  

6.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported skin condition.  The examiner should review the claims file.  For any diagnosed skin condition, the examiner should state whether it is at least as likely as not that the condition onset in service or is causally related to service, to include due to the tropical weather in Vietnam.  An explanation for any opinion should be provided.  

7.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported headaches.  The examiner should review the claims file.  The examiner should state whether the Veteran has a chronic headache disorder.  If so, the examiner should state whether it is at least as likely as not that the headache disorder onset in service or is causally related to service.  An explanation for any opinion should be provided, preferably with discussion of the in-service history of headaches due to his contacts and the private physician's determination that the headaches were due to stress and the non-service connected hypertension.  

8.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported numbness and tingling.  The examiner should review the claims file.  The examiner should state whether the Veteran has a chronic neurological disorder.  If so, the examiner should state whether it is at least as likely as not that the disorder onset in service or is causally related to service.  An explanation for any opinion should be provided, preferably with discussion of the private physician's determination that the Veteran had polyneuritis due to herbicide exposure.   

9.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

10.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


